Citation Nr: 0311540	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected degenerative disc disease, lumbar spine, evaluated 
as 20 percent disabling from February 4, 1993, and as 40 
percent disabling from April 25, 2000.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1958 to February 
1962.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  By an August 1996 rating decision, the RO granted 
service connection for degenerative disc disease, lumbar 
spine and assigned an initial 20 percent evaluation from 
February 4, 1993, and a 40 percent evaluation from April 25, 
2000.  The veteran disagreed with the assigned initial 
evaluations, and, following the RO's issuance of a statement 
of the case (SOC) in October 1996, submitted a timely 
substantive appeal in November 1996.  By a May 1998 rating 
decision which was issued to the veteran in June 1998, the RO 
denied entitlement to TDIU, and issued a SOC on that issue.  
The veteran submitted a timely substantive appeal in July 
1998.  


REMAND

The veteran contends that he is receiving disability benefits 
from the Social Security Administration (SSA) based on his 
service-connected back disability.  SSA records to determine 
the basis of the veteran's SSA benefits (income, retirement, 
disability) should be obtained, and the clinical records 
supporting the award should be obtained.  

The veteran has requested that VA obtain a statement from his 
former employer, Central Steel & Wire, regarding the effect 
of his service-connected disability on that employment.  VA 
should attempt to obtain the information identified by the 
veteran.

The veteran has contended that he is individually 
unemployable as a result of his service-connected disability.  
Further medical examination to assess the impact of the 
veteran's service-connected disability on employment and 
employability in light of the veteran's impairment is 
required.  The readjudication of the veteran's claim for 
increased initial evaluations for his back disability could 
have a significant impact on the outcome of his claim of 
entitlement to TDIU.  As such, these two claims are 
"inextricably intertwined," and the claim of entitlement to 
TDIU should not be adjudicated prior to action on the claim 
for increased initial evaluations.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law removes the 
requirement that a veteran present a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Additionally, the Board notes that 
the laws and regulations specific to evaluation of the 
veteran's back disability were revised, effective in 
September 2002.  The Board advised the veteran of these 
changes by a letter sent in March 2003.  The RO should again 
afford the veteran an opportunity to present or identify 
evidence relevant to this claim under the revised regulation.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the veteran has been 
advised of the enactment of the VCAA, and 
of his responsibilities under the Act, 
and of VA's duties and responsibilities 
under the Act.  The RO should 
specifically advise the veteran of the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim, and the RO should 
advise the veteran as to when that period 
ends.

2.  The RO should ask the veteran if he 
has been treated at any VA facility other 
than the Hines VA Medical Center since 
1993, or if he has been treated by any 
private clinical provider since that time 
(1993), and the RO should determine 
whether there are private clinical 
records which have not yet been 
associated with the claims file.  The RO 
should obtain the veteran's medical 
records from the Hines (Chicago) VA 
Medical Center, to include the veteran's 
treatment there by Dr. Nawab since 1998, 
and records from any other VA or non-VA 
facility identified by the veteran.  

3.  The RO should request a statement 
from the veteran's former employer, 
Central Steel & Wire, 3000 W. 51st 
Street, Chicago, Illinois, 60632 (312-
471-3800), regarding the reasons for the 
veteran's employment termination.  In 
addition to the standard request for 
information, which includes a request for 
the date the veteran last worked and the 
reason for termination of employment, the 
RO should request that the employer 
provide any employment clinical records 
or examinations available, and ask 
whether the veteran requested or was 
afforded any accommodation for disability 
while he worked. 

4.  The RO should advise the veteran that 
he is being afforded another opportunity 
to submit alternative evidence regarding 
the severity of the disability at issue, 
including statements from former 
employers, supervisors, or co-workers, 
written opinions from physicians or other 
health care providers, and the like. 

5.  The veteran should be afforded 
another VA examination to determine the 
severity of his service-connected lumbar 
disability.  All required tests and 
studies should be completed.  The claims 
folder must be made available for review 
by the examiner.  The examiner should 
conduct range of motion testing, and 
should state what is considered normal 
range of motion.  The presence or absence 
of reflexes, pain, weakened movement, 
excess fatigability or incoordination on 
movement should be specifically noted.  
The examiner should describe to what 
extent the veteran's functional ability 
is limited during flare-ups or in use 
situations.  Objective assessment of pain 
upon performing activities required by 
his previous employment should be 
included in the VA examination report, to 
the extent possible.

6.  After undertaking any development 
deemed appropriate, the RO should 
consider the claim for increased initial 
evaluations for lumbar disability on the 
merits, and the claim for TDIU.  If any 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
SSOC.  In that SSOC, the RO should again 
review the actions taken by VA to assist 
him in developing the claim, advise the 
veteran of the time period available for 
response, advise the veteran of revised 
regulations applicable to back 
disability, and of any laws or 
regulations governing the results of the 
claims.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures following this Remand.  The purpose of this REMAND 
is to ensure that the veteran has been accorded due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


